Citation Nr: 1527959	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-09 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to service connection for corticobasal ganglionic degeneration (CBGD) for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Jeffrey Waller, Agent


WITNESS AT HEARING ON APPEAL

The Appellant 

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1967.  He died in October 2010.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant testified before the undersigned at a hearing held in March 2015.  A transcript is of record.

The record reflects that the Veteran filed a claim for service connection for corticobasal ganglionic degeneration (CBGD) due to in-service herbicide exposure in June 2009.  Unfortunately, he died in October 2010, prior to the issuance of a rating decision.  That same month, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  

In the absence of a specific request to substitute, VA treats qualifying death claims (i.e., a VA Form 21-534) as requests to substitute.  38 C.F.R. § 3.1010(c)(2)); VA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013).  An appellant may, however, waive the opportunity to substitute.  See VA Fast Letter 10-30; Reliford v. McDonald, No. 13-3048, slip op. at 7 (Vet. App. March 20, 2015). 

The RO has not made an initial determination as to the appellant's eligibility as a substitute in the Veteran's claim for service connection which was pending at the time of his death.  That matter has been characterized as entitlement to service connection for CBGD for accrued purposes only.  Thus, the issue of the appellant's eligibility as a substitute has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's fatal CBGD was due to his military service, to include his presumed exposure to herbicides therein.  Additional development is necessary before a decision may be rendered.  

At the time of his death, the Veteran had a pending claim of service connection for CBGD, but service connection had not been established for that, or any other disability.  

Personnel records confirm that the Veteran served in the Republic of Vietnam from November 1965 to October 1966.  He is therefore presumed to have been exposed to an herbicide agent such as Agent Orange during such service, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  

Although CBGD is not among the enumerated diseases which are deemed to be associated with herbicide exposure for purposes of presumptive service connection, the claims file contains medical opinions from two private physicians (Drs. Simmons and Kesserwani) which indicate that the Veteran's CBGD was related to his exposure to herbicides while in Vietnam.  See 38 C.F.R. § 3.309(e) (2014); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, as neither physician provided a rationale to explain their findings, a VA opinion would be helpful in this case and one should be obtained.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); DeLaRosa v. Peake, 515 F.3d 1319(Fed. Cir. 2008).

In addition, there appear to be pertinent, private treatment records that have not been associated with the claims file.  In a statement received in April 2010, Dr. Simmons (a private physician) reported that the Veteran had been under his care for the past six years.  Although the appellant's testimony at the hearing suggests that records from Dr. Simmons are unavailable, a formal request for his records has not been made and an attempt should be made to obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and inform her that she may waive the opportunity to substitute in connection with her October 2010 VA Form 21-534.  Thereafter, address the issue as to the appellant's eligibility to substitute in the Veteran's claim for service connection for CBGD that was pending at the time of his death.  Thereafter, clarify whether the issue on appeal is one for service connection for CBGD (appellant determined to be substitute for Veteran) or remains entitlement to service connection for CBGD for the purpose of accrued benefits.

2.  Contact the appellant and request authorization and consent to release information to VA, for Dr. Simmons, as well as any other private healthcare provider who has treated the Veteran's CBGD.  Also obtain any pertinent VA treatment records from the VAMC in Montgomery, Alabama.

If such records are unavailable, the claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the aforementioned records have been obtained, send the claims file and a copy of this remand to an appropriate physician for an opinion regarding a causal relationship between the Veteran's fatal CBGD and his active military service, to include presumed herbicide exposure.  

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's fatal CBGD had onset in service or, is otherwise causally related to an injury, disease, or event that occurred during his service, including his presumed exposure to herbicides (e.g., Agent Orange) in Vietnam.

The examination report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any other development deemed appropriate, readjudicate the claims.  If either benefit remains denied, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



